NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


KENNETH WAYNE STODDARD,                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )             Case No. 2D14-5316
                                              )
STATE OF FLORIDA,                             )
                                              )
           Appellee.                          )
________________________________              )


Opinion filed April 20, 2016.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Patrick Michael Megaro, Jaime T. Halscott,
and Salvatore Digiacomo of Appeals Law
Group, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Kenneth Wayne Stoddard appeals his judgments and sentences for

aggravated manslaughter of a child under eighteen by culpable negligence, aggravated

child abuse, and tampering with evidence. We affirm on all issues. However, we do so

without prejudice to Mr. Stoddard's filing of a motion for postconviction relief pursuant to
Florida Rule of Criminal Procedure 3.850. See Dante v. State, 903 So. 2d 293, 297

(Fla. 3d DCA 2005) (rejecting claim of ineffective assistance of counsel on the face of

the record for erroneously withdrawing challenge to juror but affirming without prejudice

to appellant's filing of a postconviction motion); Jenkins v. State, 824 So. 2d 977, 983

n.1 (Fla. 4th DCA 2002) ("In a situation where the record demonstrates that an

ostensibly biased juror served on a jury, without objection, then a hearing is appropriate

to see if the defense attorney had a tactical reason for not challenging the juror for

cause.").

              Affirmed.



LaROSE, KHOUZAM, and MORRIS, JJ., Concur.




                                            -2-